ON APPELLEE’S PETITION FOR REHEARING GRANTED
OWEN, Judge.
On July 18, 1975 we filed an opinion and decision of this court modifying in two respects the final judgment of dissolution of marriage which had been appealed. Appellant and appellee each filed a petition for rehearing. We denied the appellant’s but granted the appellee’s and allowed oral argument thereon.
Upon reconsideration of the briefs, oral argument and the record, we have concluded that the final judgment as entered by the trial court properly construed and gave effect to the parties’ antenuptial agreement executed by them on the eve of their marriage eight years prior to the filing of this suit. Accordingly, by separate order entered today we have withdrawn the opinion and decision of this court filed July 18, 1975 and substitute therefor this opinion and decision in which we hold that no error has been demonstrated and the final judgment should be and is hereby affirmed.
Affirmed.
WALDEN, C. J., and MAGER, J., concur.
Ordered upon appellee’s petition for rehearing filed August 4, 1975 and oral argument granted thereon that the opinion and decision of this court filed July 18, 1975 is hereby withdrawn and vacated and the opinion and decision of this court filed this date, wherein the final judgment appealed is affirmed without change or modification, is substituted therefor, and further,
Ordered that appellant’s August 22, 1975 Motion for Leave to File Response to Ap-•pellee’s Petition for Rehearing was granted, and said response filed September 16, 1975 has been noted.